Citation Nr: 1036106	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-31 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 
1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 2007, the RO granted a 50 percent rating for the Veteran's 
service-connected PTSD.  However, since a higher rating could 
potentially be assigned, the grant of less than the maximum 
available rating did not terminate the appeal, under AB v. Brown, 
6 Vet. App. 35, 38 (1993), and the issue of a higher evaluation 
remains in appellate status.

In August 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of the 
hearing is associated with the claims file and has been reviewed.


FINDING OF FACT

The Veteran's PTSD is manifested by hypervigilance; flashbacks; 
difficulty sleeping; diminished interest and participation in 
activities; social isolation; feelings of detachment from others; 
chronic anxiety; near-continuous depression; and persistent 
suicidal ideation, resulting in several past suicide attempts.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for a 70 percent disability rating for PTSD are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.130, Diagnostic Code (DC) 9411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a veteran's 
present symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities, which is based upon average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not 
give past medical reports precedence over current findings where 
such current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. 
West, 13 Vet. App. 31 (1999).  However, where the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  


Factual Background and Analysis

The Veteran's PTSD is currently rated as 50 percent disabling 
under DC 9411.

Under the General Rating Formula for Mental Disorders, a 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130, DC 9411 
(2009).

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  Id

A 100 percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. 
§ 4.126.

Evidence relevant to the severity of the Veteran's service-
connected PTSD includes both VA treatment notes and examination 
reports.  

Following a VA psychiatric examination in November 2005, the 
examiner rendered an Axis I diagnosis of PTSD and assigned a 
Global Assessment of Functioning (GAF) score of 55.  The 
Veteran's psychiatric symptoms included difficulty sleeping, 
nightmares, flashbacks, fairly frequent intrusive and memories, 
social isolation, hypervigilance, anxiety, constant depression, 
and several suicide attempts.  The Veteran also avoided 
situations that cause him difficulty, such as television news 
reports of the war.  Although his recreational and leisure 
pursuits were limited, he enjoyed fishing alone or with the 
church pastor and participated in church activities where he 
knows most of the people present.  

The examiner recounted the Veteran's history of psychiatric 
symptoms, focusing primarily on the degree and quality of his 
social relationships as well as his problems related to 
occupational functioning.  The Veteran appeared to function well, 
particularly in his employment.  He has been able to hold down a 
job for 28 years despite very serious symptoms.  He has been a 
highly conscientious employee hardly missing any days and in fact 
noted that hard work is what has allowed him to keep other things 
under control and keep his symptoms at bay.  However 
interpersonally he has paid a great price.  In terms of his 
relationship with others, the Veteran described emotional 
withdrawal, variable moods and severe depression, which 
negatively affect his relationships with his wife and children.  
He described what appeared to be past periods of severe 
depression resulting in at least four suicide attempts.  

On examination the Veteran's his speech was normal and eye 
contact was good.  His thought processes were logical and goal 
directed.  He reported hearing and seeing things, usually at 
night, but the examiner described this as a feature of anxiety 
and hypervigilance rather than frank hallucinatory phenomenon.  
The Veteran's memory was basically intact, but short term memory 
was sometimes more difficult.  He also worried a great deal about 
his and his future and that of his family.  He reported only 
occasional panic attacks, but his depression was fairly 
pervasive.  However he denied any current suicidal or homicidal 
thoughts, ideations, plans or intent.

During a PTSD assessment on December 18, 2006, the examiner noted 
the session was centered around the recent death of the Veteran's 
mother.  He looked sad and anxious and complained of feeling 
isolated from others.  His affect was appropriate and his mood 
was dysphoric.  The Veteran denied hallucinations or 
suicidal/homicidal ideation.  His memory was intact and he was 
well oriented.  His judgment was good and his insight was fair.  
The Veteran was in good contact with reality with no overt 
psychotic symptoms detected.  He was allowed to vent his feelings 
and left in good spirits.  His PSTD symptoms remained static and 
chronic.  A GAF score of 50 was given.  

VA outpatient treatment records dated from 2006 to 2007, show the 
Veteran was receiving ongoing outpatient psychiatric care and was 
on antidepressant medication. An entry dated in May 2007, shows 
his medication was increased, after he reported feeling more 
depressed.  

During VA examination in March 2009, the examiner noted the 
Veteran had no psychiatric hospitalizations, but continued to be 
seen regularly on an outpatient basis.  The Veteran reported 
ongoing symptoms of PTSD, including recurrent intrusive thoughts, 
recurrent distressing combat dreams, flashbacks, severe avoidant 
symptoms, diminished interest in activities, and detachment from 
others.  He also had difficulty with irritability, difficulty 
with concentration, ongoing hypervigilance, and significant 
exaggerated startle response.  While the Veteran had lost 
virtually no time from work over the past 12 months, he continued 
to have significant social impairment.  His family role 
functioning was minimal and he had no real social activities, 
except going to church, which he felt brought some measure of 
inner peace.  He denied any recent suicide attempts.  

On examination the Veteran was extremely anxious and tense and 
became very emotional when talking about Vietnam experiences.  
There was no impairment of thought process or communication and 
no delusions or hallucinations detected.  There was no obsessive 
or ritualistic behavior observed and no panic attacks described.  
The Veteran's personal hygiene was good and speech patterns were 
normal.  There was no evidence of impairment in memory or impulse 
control.  The Veteran did report significant feelings of 
depression that wax and wane as well as ongoing sleep impairment 
with frequent awakenings.  However, he denied suicidal/homicidal 
thoughts, plans, or intent.  A GAF score of 50 was assigned.  

The remaining medical evidence consistently shows the Veteran's 
affect was appropriate, speech was normal and thought processes 
were logical, coherent, and relevant.  No examiner reported 
impairment of thought process, nor have they observed delusions, 
hallucinations, psychosis, or impairment of judgment, abstract 
thinking or suicidal/homicidal ideation.  Also of record are GAF 
scores of 44 and 45.

The most recent treatment record dated in August 2009, shows that 
at the time the Veteran was anxious about his wife's health 
problems.  His affect was appropriate and his mood was dysphoric.  
He also complained of nightmares, intrusive thoughts, and guilt 
feelings.  The Veteran looked sad and quiet, but denied any 
suicidal ideation.  He was complying with his medications and was 
doing well at work.  He was able to vent his feelings and left in 
good spirits.  A GAF score of 50 was given.  

By applying the Veteran's psychiatric symptomatology to the 
rating criteria noted above, the Board concludes that he is 
entitled to a 70 percent disability rating for PTSD.  Although he 
experiences symptoms from both the 50 and 70 percent rating 
criteria, the descriptions of his symptoms, during the course of 
this appeal, reasonably show that his PTSD results primarily in 
social impairment with deficiencies in most areas.  The clinical 
findings of record describe experiences, thoughts, and emotions 
due to PTSD that negatively impact the Veteran's interpersonal 
relationships especially those within his immediate family.  
Moreover, the Veteran's near-continuous depression causes 
considerable difficulty in his ability to function resulting in 
several suicide attempts in the past.  Thus in evaluating all of 
the evidence of record, the Board finds that the Veteran's 
symptoms more nearly approximate a 70 percent disability rating, 
but no higher.  

However, the Veteran's impairment cannot be described as 
"total" and the record does not show the type of cognitive and 
behavioral impairment reserved for a 100 percent evaluation.  The 
symptoms required for such an evaluation are neither complained 
of nor observed by medical health care providers, including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name.  Moreover, the Veteran has been able to 
maintain steady employment for the past 28 years without reports 
of reduced reliability or productivity.  

While the Veteran's past suicide attempts are obviously a 
relevant consideration in evaluating the extent of psychiatric 
disability, it is only one factor and may not be given decisive 
effect in determining the outcome of the appeal without regard to 
the other relevant factors specified in the law and regulations.  
Moreover, recent treatment records show the Veteran repeatedly 
denied suicidal thoughts, intent or plans.  Here the evidence 
clearly demonstrates that the Veteran has significant social 
impairment attributable to PTSD, however his overall 
symptomatology is not consistent with the criteria for a 100 
percent disability rating under DC 9411.  

In reaching this determination, the Board notes that various 
medical personnel, who have examined the Veteran on an outpatient 
basis for treatment purposes or have evaluated him to assess the 
nature, extent and severity of his service-connected PTSD, have 
estimated GAF scores between 44 and 55.  The majority of the 
scores denote serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious impairment 
in social and occupational functioning (e.g., no friends, unable 
to keep a job).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Therefore, the 
most recent GAF score of 50 is consistent with the symptomatology 
noted, and does not provide a basis for assignment of a 100 
percent rating for the Veteran's PTSD.  

Finally, there is no indication that the schedular criteria are 
inadequate to evaluate the Veteran's PTSD.  Again, the evidence 
does not establish that PTSD causes marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  Moreover, it does not establish that the Veteran's 
PTSD necessitates frequent periods of hospitalization.  In light 
of the foregoing, the Veteran's claim does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.  
Therefore, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board has also considered the Veteran's testimony provided 
during his Travel Board hearing in August 2010.  He essentially 
reiterated previously submitted information regarding his 
symptoms and complaints made during VA examinations and 
outpatient evaluations.  However, inasmuch as the objective 
evidence does not otherwise substantiate his subjective 
complaints, his testimony alone does not suffice to assign a 
higher rating for his service-connected PTSD.

Thus, the current level of disability shown is encompassed by the 
disability rating now being assigned herein and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, an even 
higher evaluation is not warranted for any portion of the time 
period under consideration.  The Board has considered staged 
ratings, under Fenderson v. West, supra, but concludes that since 
service connection has been in effect, a 70 percent disability 
rating, and no more, is warranted. 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in July 2006 and April 2007, the RO informed the 
Veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
These letters also informed him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, supra.  
That said, where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  The Veteran's 
claim for an initial higher rating for PTSD is such an appeal.  
Dingess v. Nicholson, supra; Dunlap v. Nicholson, 21 Vet. App. 
112, 116-117 (2007).  Moreover, the Veteran has not demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this case.  
Thus, the Board concludes that all required notice has been given 
to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds VA has satisfied its duty to assist the Veteran 
in the development of the claim.  His in-service and pertinent 
post-service treatment reports are of record and the RO obtained 
VA examinations in November 2005 and March 2009.  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case is more than adequate, 
as it provides sufficient detail to rate the Veteran's service-
connected PTSD, including a thorough discussion of the effect of 
the Veteran's symptoms on his functioning. 

It is therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.



Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

A 70 percent rating for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


